 

Exhibit 10.1

 

 

 



 

Foster Wheeler AG Omnibus Incentive Plan

 

Amended and Restated Effective as of November 13, 2014

 

 



Applicable to replacement Awards granted by AMEC plc on November 13, 2014

 

 

 

 

 

 

 

 

Table of Contents

 



Contents   Page Article 1. Establishment, Purpose, and Duration   1 Article 2.
Definitions   2 Article 3. Administration   7 Article 4. Shares Subject to This
Plan and Maximum Awards   8 Article 5. Eligibility and Participation   9 Article
6. Stock Options   10 Article 7. Stock Appreciation Rights   12 Article 8.
Restricted Stock and Restricted Stock Units   14 Article 9. Performance
Units/Performance Shares   16 Article 10. Cash-Based Awards and Other
Stock-Based Awards   18 Article 11. Forfeiture of Awards.   20 Article 12.
Transferability of Awards   21 Article 13. Performance Measures   21 Article 14.
Director Awards   23 Article 15. Dividends and Dividend Equivalents   23 Article
16. Beneficiary Designation   24 Article 17. Rights of Participants   24 Article
18. Change in Control   24 Article 19. Amendment, Modification, Suspension, and
Termination   25 Article 20. Withholding   26 Article 21. Successors   27
Article 22. General Provisions   27



 



i

 



 

Foster Wheeler AG

Omnibus Incentive Plan

 

Article 1. Establishment, Purpose, and Duration

 

1.1 Establishment. Foster Wheeler Ltd., a Bermuda company, established an
incentive compensation plan known as the Foster Wheeler Ltd. Omnibus Incentive
Plan (the “Plan”). The Plan superseded and replaced the Foster Wheeler Inc. 1995
Stock Option Plan, the Directors Stock Option Plan, the 2004 Stock Option Plan,
and the Management Restricted Stock Plan (the “Prior Plans”), except that the
Prior Plans shall remain in effect until the awards granted under such plans
have been exercised, forfeited, are otherwise terminated, or any and all
restrictions lapse, as the case may be, in accordance with the terms of such
awards. On February 9, 2009, Foster Wheeler AG became the ultimate parent
company of Foster Wheeler Ltd. and its subsidiaries as a result of a
redomestication effected pursuant to a scheme of arrangement under Bermuda law
(the “Redomestication”), as described in Foster Wheeler Ltd.’s proxy statement
dated December 19, 2008. In the Redomestication, all of the
previously-outstanding common shares of Foster Wheeler Ltd. were cancelled and
each holder of cancelled Foster Wheeler Ltd. common shares received registered
shares of Foster Wheeler AG (or cash in lieu of any fractional shares).
Effective upon the completion of the Redomestication, Foster Wheeler AG, a Swiss
company assumed the Plan, renamed it the “Foster Wheeler AG Omnibus Incentive
Plan,” and made certain amendments to the Plan. The Plan was restated effective
as of February 9, 2009 to incorporate the first three amendments to the Plan,
each of which had previously been approved by Foster Wheeler Ltd.’s and/or
Foster Wheeler AG’s Board of Directors and/or Compensation Committee, as
appropriate. The Plan was amended and restated effective as of November 8, 2012,
which restatement incorporated an amendment previously approved by the
Compensation Committee (now known as the Compensation and Executive Development
Committee) on November 3, 2010. The Plan was amended and restated to incorporate
an additional amendment to Section 4.1, which was approved by Foster Wheeler
AG’s shareholders on May 2, 2013. Further amendments were made by AMEC plc on
November 13, 2014.

 

This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Cash-Based Awards, and Other Stock-Based
Awards.

 

This Plan originally became effective upon initial shareholder approval on
May 9, 2006 (the “Effective Date”). The Plan, as herein amended and restated,
incorporates all amendments previously adopted by the Committee, including
additional amendments approved by the Company’s shareholders on May 2, 2013, and
is effective as of May 2, 2013. The Plan shall remain in effect as provided in
Section 1.3 hereof.

 

On November 13 2014, various Awards granted under the Plan were replaced with
equivalent Awards over shares in AMEC plc (hereafter referred to as the
“Company”), in accordance with Section 18.2 and the terms of the implementation
agreement entered into by Foster Wheeler AG and AMEC plc on 13 February 2014.
The Plan continues to apply to such replacement Awards, subject to the minor
amendments shown in tracked changes herein.

 

It is intended that no further Awards will be granted under the Plan after the
grant of the replacement Awards referred to in the preceding paragraph.

 

1.2 Purpose of this Plan. The purpose of this Plan is to provide a means whereby
designated Employees, Directors, and Third-Party Service Providers develop a
sense of proprietorship and personal involvement in the development and
financial success of the Company, and to encourage them to devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its shareholders. A further purpose of this Plan is to provide a
means through which the Company may attract able individuals to become Employees
or serve as Directors or Third-Party Service Providers and to provide a means
whereby those individuals upon whom the responsibilities of the successful
administration and management of the Company are of importance, can acquire and
maintain ownership of Shares, thereby strengthening their concern for the
welfare of the Company.

 

1.3 Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date, e.g. on the day
before the tenth (10th) anniversary of the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted after May 9, 2016.

 



1

 



 

Article 2. Definitions

 

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:

 

(a)“Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.

 

(b)“Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.

 

(c)“Applicable Laws” means the legal requirements relating to the administration
of equity plans or the issuance of share capital by a company, including under
the laws of England and Wales, Switzerland, applicable U.S. state corporate
laws, U.S. federal and applicable state securities laws, other U.S. federal and
state laws, the Code, any stock exchange rules and regulations that may from
time to time be applicable to the Company, and the applicable laws, rules and
regulations of any other country or jurisdiction where Awards are granted under
the Plan, as such laws, rules, regulations, interpretations and requirements may
be in place from time to time.

 

(d)“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.

 

(e)“Award Agreement” means either: (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including in each case any amendment or modification thereof. The
Committee may provide for the use of electronic, Internet, or other non-paper
Award Agreements, and the use of electronic, Internet, or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.

 

(f)“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

(g)“Board” or “Board of Directors” means the Board of Directors of the Company.

 

(h)“Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.

 

(i)“Cause” means:

 

(i)Conviction of a felony;

 

(ii)Actual or attempted theft or embezzlement of Company, any Subsidiary, or any
Affiliate assets;

 

(iii)Use of illegal drugs;

 

(iv)Material breach of an employment agreement between the Company, Affiliate or
Subsidiary, as the case may be, and the Participant that the Participant has not
cured within thirty (30) days after the Company, Affiliate or Subsidiary, as
applicable, has provided the Participant notice of the material breach which
shall be given within sixty (60) days of the Company’s, Affiliate’s or
Subsidiary’s, as applicable, knowledge of the occurrence of the material breach;

 

(v)Commission of an act of moral turpitude that in the judgment of the Committee
can reasonably be expected to have an adverse effect on the business,
reputation, or financial situation of the Company, any Subsidiary, or any
Affiliate and/or the ability of the Participant to perform his or her duties;

 

(vi)Gross negligence or willful misconduct in performance of the Participant’s
duties;

 

(vii)Breach of fiduciary duty to the Company, any Subsidiary, or any Affiliate;

 

(viii)Willful refusal to perform the duties of the Participant’s titled
position; or

 

(ix)Material violation of the Foster Wheeler AG Code of Business Conduct and
Ethics or any similar code adopted by AMEC plc.

 



2

 

 

(j)“Change in Control” means,

 

(i)The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of Beneficial
Ownership of voting securities of the Company where such acquisition causes such
Person to own twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of Directors (the “Outstanding Company Voting Securities”),
provided, however, that for purposes of this paragraph (i), the following
acquisitions shall not be deemed to result in a Change in Control: (A) any
acquisition directly from the Company or any corporation or other legal entity
controlled, directly or indirectly, by the Company, (B) any acquisition by the
Company or any corporation or other legal entity controlled, directly or
indirectly, by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation or
other legal entity controlled, directly or indirectly, by the Company, or
(D) any acquisition by any corporation pursuant to a transaction that complies
with clauses (A), (B), and (C) of paragraph (iii) below; and provided, further,
that if any Person’s Beneficial Ownership of the Outstanding Company Voting
Securities reaches or exceeds twenty percent (20%) as a result of a transaction
described in clause (A) or (B) above, and such Person subsequently acquires
Beneficial Ownership of additional voting securities of the Company, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own twenty percent (20%) or more of the Outstanding Company Voting
Securities;

 

(ii)Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)The consummation of a reorganization, merger, amalgamation or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (“Business Combination”) or, if consummation of such Business
Combination is subject to the consent of any government or governmental agency,
the later of the obtaining of such consent (either explicitly or implicitly by
consummation) or the consummation of such Business Combination; excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the Beneficial Owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (B) no Person (excluding any (x) corporation owned, directly or
indirectly, by the Beneficial Owner of the Outstanding Company Voting Securities
as described in clause (A) immediately preceding, or (y) employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination, or any of their respective subsidiaries) Beneficially
Owns, directly or indirectly, twenty percent (20%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 



3

 

 

(iv)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

(k)“Change-in-Control Price” means the closing price of a Share on the last
trading day before the Change in Control occurs or, if so determined by the
Committee, the value of all compensation to be paid to the holder of a Share
pursuant to the terms of the transaction constituting the Change in Control.

 

(l)“Change in Control Period” means the period commencing on the date of a
Change in Control and ending on the twenty-four (24) month anniversary of such
date.

 

(m)“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision, as well as any applicable interpretative
guidance issued related thereto.

 

(n)“Committee” means the Compensation and Executive Development Committee
(previously known as the Compensation Committee) of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

(o)“Company” means AMEC plc, a a company incorporated in England and Wales, and
any successor thereto as provided in Article 21 herein.

 

(p)“Covered Employee” means any key Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (i) ninety (90) days after the beginning of the Performance Period,
or (ii) twenty-five percent (25%) of the Performance Period has elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.

 

(q)“Director” means any individual who is a member of the Board of Directors of
the Company and who is not an Employee.

 

(r)“Disability” means (i) in the case of an Employee, the Employee qualifying
for long-term disability benefits under any long-term disability program
sponsored by the Company, Affiliate or Subsidiary in which the Employee
participates, and (ii) in the case of a Director or Third-Party Service
Provider, the inability of the Director or Third-Party Service Provider to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as determined by the Committee, based upon medical
evidence and in accordance with Code Section 22(e)(3).

 

(s)“Effective Date” has the meaning set forth in Section 1.1.



 

(t)“Employee” means any individual who performs services for and is designated
as an employee of the Company, its Affiliates, and/or its Subsidiaries on the
payroll records thereof. An Employee shall not include any individual during any
period he or she is classified or treated by the Company, Affiliate, and/or
Subsidiary as an independent contractor, a consultant, or any employee of an
employment, consulting, or temporary agency or any other entity other than the
Company, Affiliate, and/or Subsidiary, without regard to whether such individual
is subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company, Affiliate, and/or
Subsidiary during such period.

 

(u)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

(v)“Fair Market Value” or “FMV” means the closing price of a Share on the most
recent date on which Shares were publicly traded. In the event Shares are not
publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the Committee in such manner as it deems appropriate.

 



4

 

 

(w)“Full-Value Award” means an Award other than in the form of an ISO, NQSO, or
SAR, and which is settled by the issuance of fully paid Shares.

 

(x)“Grant Date” means the date on which the Committee approves the grant of an
Award by Committee action or such later date as specified in advance by the
Committee.

 

(y)“Grant Price” means the price established when the Committee approves the
grant of an SAR pursuant to Article 7, used to determine whether there is any
payment due upon exercise of the SAR. The Grant Price of any SAR will be at
least the greater of the Fair Market Value of a Share or the par value of a
Share.

 

(z)“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee and that is designated as an Incentive Stock
Option and that is intended to meet the requirements of Code Section 422, or any
successor provision.

 

(aa)“Insider” means an individual who is, on the relevant date, an officer or
Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board or Committee in
accordance with Section 16 of the Exchange Act.

 

(bb)“Involuntary Termination” means the Company’s, Affiliate’s and/or
Subsidiary’s termination of a Participant’s employment or service other than for
Cause.

 

(cc)“Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.

 

(dd)“Non-Tandem SAR” means an SAR that is granted independently of any Option,
as described in Article 7.

 

(ee)“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

 

(ff)“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option. The Option Price will be at least the greater
of the Fair Market Value of a Share or par value of a Share.

 

(gg)“Other Agreement” means either (i) an applicable employment or other written
agreement between the Company or Foster Wheeler AG (or an affiliate thereof) and
a Participant or (ii) an applicable employment or other written agreement
between an Affiliate or a Subsidiary and a Participant which has been approved
by the Board or Committee of the Company or Foster Wheeler AG (or an affiliate
thereof) or executed by the person who is the Chief Executive Officer, the
President, an Executive Vice President, the Controller, or the Secretary of the
Company or Foster Wheeler AG (or an affiliate thereof).

 

(hh)“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

 

(ii)“Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

 

(jj)“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.

 

(kk)“Performance-Based Exception” means the exception for Performance-Based
Compensation from the tax deductibility limitations of Code Section 162(m).

 

(ll)“Performance Measures” means measures as described in Article 13 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

(mm)“Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

 



5

 

 

(nn)“Performance Share” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in fully paid Shares, the value of which at the
time it is payable is determined as a function of the extent to which
corresponding performance criteria or Performance Measure(s), as applicable,
have been achieved.

 

(oo)“Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria or Performance Measure(s), as applicable, have been
achieved.

 

(pp)“Period of Restriction” means the period when Restricted Stock or Restricted
Stock Units are subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or the occurrence of
other events as determined by the Committee, in its discretion) by the exercise
of the Company’s right to repurchase such Restricted Stock or Restricted Stock
Units, as provided in Article 8.

 

(qq)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

(rr)“Plan” means the Foster Wheeler AG Omnibus Incentive Plan.

 

(ss)“Plan Year” means the Company’s fiscal year.

 

(tt)“Prior Plans” mean, collectively: (i) the Foster Wheeler Inc. 1995 Stock
Option Plan; (ii) the Directors Stock Option Plan; (iii) the 2004 Stock Option
Plan; and (iv) the Management Restricted Stock Plan.

 

(uu)“Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

 

(vv)“Resignation for Good Reason” means a material negative change in the
employment relationship without the Participant’s consent; provided (a) the
Participant notifies the Company of the material negative change within ninety
(90) days of the occurrence of such change, (b) the material negative change is
not cured by the Company within thirty (30) days after receiving notice from the
Participant, and (c) the material negative change is evidenced by any of the
following:

 

(i)material diminution in title, duties, responsibilities or authority;

 

(ii)reduction of base salary and benefits except for across-the-board changes
for Employees at the Participant’s level;

 

(iii)exclusion from executive benefit/compensation plans;

 

(iv)relocation of the Participant’s principal business location by the
Participant’s employer (the Company, Affiliate, or Subsidiary, as the case may
be) of greater than fifty (50) miles;

 

(v)material breach of the Participant’s employment agreement with the Company,
Affiliate or Subsidiary, as the case may be; or

 

(vi)resignation in compliance with securities/corporate governance applicable
law (such as the US Sarbanes-Oxley Act) or rules of professional conduct
specifically applicable to such Participant.

 

(ww)“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the Grant
Date.

 

(xx)“Retirement” means:

 

(i)a termination of employment after the Participant has (i) attained age 60 and
(ii) provided to the Company’s Chief Executive Officer written notice of the
Participant’s intent to terminate employment by way of Retirement as of a date
certain, which notice is provided at least one (1) year prior to the date of the
intended Retirement.

 

For the avoidance of doubt, if a Participant has met the relevant Retirement
criteria set forth above but is terminated without Cause or is the subject of a
Resignation for Good Reason prior to the date set forth in the notice described
above, the Participant shall remain eligible for Retirement under this Plan.

 

(yy)“Share” means a registered ordinary share of the Company and will include
American depositary shares representing such ordinary shares.

 

(zz)“Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

 



6

 

 

(aaa)“Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.

 

(bbb)“Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be forfeited).

 

(ccc)“Third-Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company, any Subsidiary, or
an Affiliate that: (i) are not in connection with the offer or sale of the
Company’s securities in a capital raising transaction; and (ii) do not directly
or indirectly promote or maintain a market for the Company’s securities.

 

Article 3. Administration

 

3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
shall consist of not fewer than two (2) Directors who are both non-employee
directors, within the meaning of Rule 16b-3 of the Exchange Act, and independent
directors, within the meaning of Nasdaq Listing Rule 5605(a)(2), or any similar
rule or listing requirement that may be applicable to the Company from time to
time. In addition, the Committee will be constituted in compliance with any
other rules or regulations which may be applicable from time to time, including
but not limited to the UK Corporate Governance Code. If at any time all members
of the Committee are not also “outside directors,” as defined in Treasury
Regulation Section 1.162-27, the Committee may establish a subcommittee,
consisting of all members who are outside directors, as so defined, for all
purposes of any Award to a Covered Employee that is intended to qualify for the
Performance-Based Exception. The Committee may employ attorneys, consultants,
accountants, agents, and other individuals, any of whom may be an Employee, and
the Committee, the Company, and its officers and Directors shall be entitled to
rely upon the advice, opinions, or valuations of any such individuals. All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon the Participants, the Company, and all other
interested individuals.

 

3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions (including the terms and conditions set forth in Award Agreements),
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
construing any provision of the Plan or any Award Agreement, and, subject to
Article 19, adopting modifications and amendments to this Plan or any Award
Agreement, including without limitation, accelerating the vesting of any Award
or extending the post-termination exercise period of an Award (subject to the
limitations of Code Section 409A), and any other modifications or amendments
that are necessary to comply with the laws of the countries and other
jurisdictions in which the Company, its Affiliates, and/or its Subsidiaries
operate.

 

Notwithstanding the foregoing, members of the Board or the Committee who are
either eligible for Awards or have been granted Awards may vote on any and all
matters, including matters affecting the administration of the Plan or the grant
of Awards pursuant to the Plan. However, no such member shall act upon the
granting of a specific Award to himself or herself, but any such member may be
counted in determining the existence of a quorum at any meeting of the Board or
the Committee during which action is taken with respect to the granting of an
Award to him or her.

 

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers of the Company, and/or its Subsidiaries and Affiliates or
to one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
can the Committee: (a) designate Employees to be recipients of Awards;
(b) determine the size of any such Awards; provided, however, (i) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee who is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.

 

7

 

 

Article 4. Shares Subject to This Plan and Maximum Awards 1

 

4.1 Number of Shares Available for Awards

 

(a)Subject to adjustment as provided in Section 4.4 herein, the maximum number
of Shares available for grant to Participants under this Plan (the “Share
Authorization”) shall be:

 

(i)Eleven million five hundred sixty thousand (11,560,000) Shares; plus

 

(ii)(A) the number of Shares (not to exceed 1,400,000) which remained available
for grant under the Company’s Prior Plans as of the Effective Date; and (B) the
number of Shares (not to exceed 10,000,000) subject to outstanding awards as of
the Effective Date under the Prior Plans that on or after the Effective Date
cease for any reason to be subject to such awards (other than by reason of
exercise or settlement of the awards to the extent they are exercised for or
settled in vested and nonforfeitable Shares).

 

(b)All Shares of the Share Authorization may be granted as Full-Value Awards.

 

(c)The maximum number of Shares of the Share Authorization that may be issued
pursuant to ISOs under this Plan shall be twelve million nine hundred sixty
thousand (12,960,000) Shares.

 

(d)The maximum number of Shares of the Share Authorization that may be granted
to Directors shall be 1,000,000 Shares.

 

4.2 Share Usage. Shares covered by an Award shall only be counted as used to the
extent they are actually issued and delivered to a Participant. Any Shares
related to Awards which terminate by expiration, forfeiture, cancellation, or
otherwise without the issuance and delivery of such Shares, are settled in cash
in lieu of Shares, or are exchanged with the Committee’s permission, prior to
the issuance and delivery of Shares, for Awards not involving Shares, shall be
available again for grant under this Plan and shall be added back to the limits
described in this Plan. In addition, the following principles shall apply in
determining the number of Shares under any applicable limit:

 

(a)Shares tendered or attested to in payment of the Exercise Price of an Option
shall not be added back to the applicable limit;

 

(b)Any Shares withheld by the Company to satisfy the tax withholding obligation
shall not be added back to the applicable limit (without implying that the
withholding of Shares is a permissible way to satisfy the obligation);

 

(c)Shares that are reacquired by the Company with the amount received upon the
exercise of an Option shall not be added back to the applicable limit; and

 

(d)The aggregate Shares exercised, rather than the number of Shares actually
issued, pursuant to a SAR that is settled in Shares shall reduce the applicable
limit.

 

The Company will issue new Shares either based on the Company’s conditional or
authorized capital or it may, in its full discretion, deliver treasury shares,
shares available on the open market, or otherwise existing Shares.

 

4.3 Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
this Plan:

 

(a)Options. The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be 1,000,000, as adjusted
pursuant to Sections 4.4 and/or 19.2.

 

(b)SARs. The maximum number of Shares subject to Stock Appreciation Rights
granted in any one Plan Year to any one Participant shall be 1,000,000, as
adjusted pursuant to Sections 4.4 and/or 19.2.

 

(c)Restricted Stock Units or Restricted Stock. The maximum aggregate grant with
respect to Awards of Restricted Stock Units or Restricted Stock that a
Participant may receive in any one Plan Year shall be 600,000 Shares, as
adjusted pursuant to Sections 4.4 and/or 19.2, or equal to the value of 600,000
Shares, as adjusted pursuant to Sections 4.4 and/or 19.2.



 



 

 

1This Article 4 will not apply to replacement Awards.



 



8

 



 

(d)Performance Units or Performance Shares. The maximum aggregate Award of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be 600,000 Shares, as adjusted pursuant to Sections 4.4
and/or 19.2, or equal to the value of 600,000 Shares, as adjusted pursuant to
Sections 4.4 and/or 19.2, determined as of the date of vesting or payout, as
applicable.

 

(e)Cash-Based Awards. The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one Participant in any one Plan Year may not
exceed the greater of the value of $5,000,000 or 600,000 Shares, as adjusted
pursuant to Sections 4.4 and/or 19.2, determined as of the date of vesting or
payout, as applicable.

 

(f)Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be 600,000 Shares, as adjusted pursuant to Sections 4.4 and/or
19.2.

 

4.4 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the authorized number of
Shares of the Company or the capitalization of the Company) such as an
amalgamation, a merger, consolidation, reorganization, recapitalization,
separation, partial or complete liquidation, stock dividend, stock split,
reverse stock split, split up, spin-off, division, consolidation or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of issued Shares or distribution (other than normal cash dividends) to
shareholders of the Company, or any similar corporate event or transaction, the
Committee, in its sole discretion, in order to prevent dilution or enlargement
of Participants’ rights under this Plan, shall substitute or adjust, as
applicable, the number and kind of Shares that may be issued under this Plan or
under particular forms of Awards, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determinations applicable to
outstanding Awards.

 

The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under this Plan to reflect, or related to, such changes
or distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

 

Subject to the provisions of Article 19 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any amalgamation, merger, consolidation,
acquisition of property or stock, or reorganization upon such terms and
conditions as it may deem appropriate (including, but not limited to, a
conversion of equity awards into Awards under this Plan in a manner consistent
with paragraph 53 of FASB Interpretation No. 44 or subsequent accounting
guidance), subject to compliance with the rules under Code Sections 422 and 424,
as and where applicable. The Committee shall provide to Participants reasonable
written notice (which may include, without limit, notice by electronic means)
within a reasonable time of any such determinations it makes.

 



Article 5. Eligibility and Participation

 

5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees, Directors, and Third-Party Service Providers.

 

5.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of, any and all terms permissible by law, and the amount of each Award.

 

5.3 Leaves of Absence. Notwithstanding any other provision of the Plan to the
contrary, for purposes of determining Awards granted hereunder, a Participant
shall not be deemed to have incurred a termination of employment if such
Participant is placed on military or sick leave or such other leave of absence
which is considered as continuing intact the employment relationship with the
Company, any Subsidiary, or any Affiliate. In such a case, the employment
relationship shall be deemed to continue until the date when a Participant’s
right to reemployment shall no longer be guaranteed either by law or contract.

 



9

 

 

5.4 Transfer of Service. Notwithstanding any other provision of the Plan to the
contrary, for purposes of determining Awards granted hereunder, a Participant
shall not be deemed to have incurred a termination of employment if the
Participant’s status as an Employee, Director, or Third-Party Service Provider
terminates and the Participant is then, or immediately thereafter becomes, an
eligible individual due to another status or relationship with the Company, any
Subsidiary, or any Affiliate.

 

5.5 Termination of Employment. For purposes of Awards granted under this Plan,
the Committee shall have discretion to determine whether a Participant has
ceased to be employed by (or, in the case of a Director or Third-Party Service
Provider, has ceased providing services to) the Company, Affiliate and/or any
Subsidiary, and the effective date on which such employment (or services)
terminated, or whether any Participant is on an authorized leave of absence. The
Committee further shall have the discretion to determine whether any corporate
event or transaction that results in the sale, spinoff or transfer of a
Subsidiary, business group, operating unit, division, or similar organization
constitutes a termination of employment (or services), and, if so, the effective
date of such termination, for purposes of Awards granted under this Plan.

 

Article 6. Stock Options

 

6.1 Grant of Options. Subject to the terms and provisions of this Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted and defined
under Code Sections 422 and 424).

 

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or a NQSO.

 

6.3 Option Price. 2 The Option Price for each grant of an Option under this Plan
shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price must be at
least equal to one hundred percent (100%) of the FMV of the Shares as determined
on the Grant Date. With respect to a Participant who owns, directly or
indirectly, more than ten percent (10%) of the total combined voting power of
all classes of the stock of the Company, any Subsidiary, or any Affiliate, the
Option Price of Shares subject to an ISO shall be at least equal to one hundred
and ten percent (110%) of the Fair Market Value of such Shares on the ISO’s
Grant Date. In any event, the Option Price shall not be less than the aggregate
par value of the Shares covered by the Option.

 

6.4 Term of Options. Each Option granted to a Participant shall expire at such
time as the Committee shall determine when the Committee approves the grant;
provided, however, no Option shall be exercisable later than the day before the
tenth (10th) anniversary of the Grant Date. Notwithstanding the foregoing, with
respect to ISOs, in the case of a Participant who owns, directly or indirectly,
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, any Subsidiary, or an Affiliate, no such ISO shall be
exercisable later than the day before the fifth (5th) anniversary of the Grant
Date.

 

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant. Notwithstanding the
foregoing, the Fair Market Value of Shares, determined as of the Grant Date, as
to which ISOs are exercisable for the first time by any Participant during any
calendar year shall not exceed one hundred thousand dollars ($100,000). The
portion of any ISOs that become exercisable in excess of such amount, or that
are exercised more than three months (12 months in the case of death or
disability) after the Participant has ceased to be an Employee of the Company or
of any parent or subsidiary corporation (as permitted and defined under Code
Sections 422 and 424) shall be deemed Nonqualified Stock Options.

 



 



 

2This Article 6.3 will not apply to replacement Awards, the Option Price for
which will (where relevant) be determined in accordance with the implementation
agreement dated 13 February 2014.

 



10

 

 



6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable, in full, to the Company, under any of the following
methods as determined by the Committee, in its sole discretion: (a) in cash or
its equivalent; (b) by a cashless (broker-assisted) exercise; (c) by a
combination of (a) and/or (b); or any other method approved or accepted by the
Committee in its sole discretion.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares in an appropriate amount based
upon the number of Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in Sterling.

 

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

 

6.8 Termination of Employment, Service as a Director or Third-Party Service
Provider. Each Participant’s Award Agreement shall set forth the extent to which
the Participant shall have the right to exercise the Option following
termination of the Participant’s employment or services to the Company, its
Affiliates, and/or its Subsidiaries, as the case may be, subject to Sections 5.3
and 5.4. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on, among other things, the
reasons for termination, or reasons relating to breach or threatened breach of
restrictive covenants to which the Participant is subject, if any. Subject to
Article 18, in the event a Participant’s Award Agreement does not set forth such
provisions, the following provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment, or service as a
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of an Involuntary Termination or Resignation for Good
Reason by the Participant, all then vested and exercisable Options shall remain
exercisable from the date of such termination until the earlier of (A) the
expiration of the term of the Option, or (B) six (6) months after the date of
such termination. Such Options shall only be exercisable to the extent that they
were exercisable as of such termination date and all unvested Options shall be
immediately forfeited.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of death or Disability, to the extent that an Option is not
then exercisable, the Option shall immediately become vested and exercisable
with respect to all Shares covered by the Participant’s Option, and the Option
shall remain exercisable until the earlier of (A) the expiration of the term of
the Option, or (B) 12 months after the date of such termination. In the case of
the Participant’s death, the Participant’s beneficiary or estate may exercise
the Option.

 

(c)Retirement. This termination event shall apply only to Participants who are
Employees. In the event that a Participant’s employment terminates by reason of
Retirement from the Company, Affiliate and/or any Subsidiary, to the extent an
Option is not then exercisable, the Option shall become vested and exercisable
as to a number of Shares determined as follows: (i) the total number of Shares
covered by the Option times (ii) a ratio, the numerator of which is the total
number of months of employment from the Grant Date of the Option to the end of
the month in which such termination occurs and the denominator of which is the
total number of months of vesting required for a fully vested Option as set
forth in the Award Agreement. The vested portion of the Option, as determined
under this subsection (c), shall remain exercisable until the earlier of (A) the
expiration of the term of the Option, or (B) 36 months after the date of such
termination. The unvested portion of the Option shall be immediately forfeited.

 



11

 

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause, all Options granted to such Participant shall expire
immediately and all rights to purchase Shares (vested or nonvested) under the
Options shall cease upon such termination. In addition, the provisions of
Article 11 shall apply.

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
for any reason other than those set forth in subsections (a) through (d) above,
all then vested and exercisable Options shall remain exercisable from the date
of such termination until the earlier of (A) the expiration of the term of the
Option, or (B) 30 days after the date of such termination. Such Options shall
only be exercisable to the extent that they were exercisable as of such
termination date and all unvested Options shall be immediately forfeited.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates for any reason other than those set forth in subsections (b) through
(d) above, to the extent the Option is not then exercisable, the Option shall
become vested and exercisable as to a number of Shares determined as follows:
(A) the total number of Shares covered by the Option times (B) a ratio, the
numerator of which is the total number of months of service from the Grant Date
of the Option to the end of the month in which such termination occurs and the
denominator of which is the total number of months of vesting required for a
fully vested Option as set forth in the Award Agreement. The vested portion of
the Option, as determined under this paragraph (ii) shall remain exercisable
from the date of such termination until the earlier of (x) the expiration of the
term of the Option, or (y) 30 days after the date of such termination. The
unvested portion of the Option shall be immediately forfeited.

 

6.9 Notification of Disqualifying Disposition. If any Participant shall make any
disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) calendar days thereof.

 

Article 7. Stock Appreciation Rights

 

7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Non-Tandem SARs, Tandem SARs, or any
combination of these forms of SARs.

 

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

 

The Grant Price for each grant of an SAR shall be determined by the Committee
and shall be specified in the Award Agreement. Notwithstanding the foregoing,
the Grant Price of a Non-Tandem SAR on the Grant Date shall be at least equal to
the greater of one hundred percent (100%) of the FMV of the Shares as determined
on the Grant Date or the par value of the Shares. The Grant Price of a Tandem
SAR on the Grant Date shall equal the Option Price of the related Option.

 

7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.

 

7.3 Term of SAR. The term of an SAR granted under this Plan shall be determined
by the Committee, in its sole discretion, and except as determined otherwise by
the Committee and specified in the SAR Award Agreement, no SAR shall be
exercisable later than the day before the tenth (10th) anniversary of the Grant
Date. Notwithstanding the foregoing, for SARs granted to Participants outside
the United States, the Committee has the authority to grant SARs that have a
term greater than ten (10) years.

 



12

 

 

7.4 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable, and
has not yet been exercised. Notwithstanding the foregoing: (i) a Tandem SAR
granted in connection with an ISO shall expire no later than the expiration of
the underlying ISO; (ii) the value of the payout with respect to the Tandem SAR
may be for no more than one hundred percent (100%) of the difference between the
Option Price of the underlying Option and the Fair Market Value of the Shares
subject to the underlying Option at the time the Tandem SAR is exercised; and
(iii) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares covered by the Option exceeds the Option Price of the Option.

 

7.5 Exercise of Non-Tandem SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.

 

7.6 Settlement of SARs. Upon the exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price; by

 

(b)The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, fully paid Shares, or any combination thereof, or in any other manner
approved by the Committee in its sole discretion. The Committee’s determination
regarding the form of SAR payout shall be set forth in the Award Agreement
pertaining to the grant of the SAR.

 

7.7 Termination of Employment, Service as a Director or Third-Party Service
Provider. Each Award Agreement shall set forth the extent to which the
Participant shall have the right to exercise the SAR following termination of
the Participant’s employment with or services to the Company, its Affiliates,
and/or its Subsidiaries, as the case may be, subject to Sections 5.3 and 5.4.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with Participants, need
not be uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on, among other things, the reasons for termination, or
reasons relating to breach or threatened breach of restrictive covenants to
which the Participant is subject, if any. Subject to Article 18, in the event a
Participant’s Award Agreement does not set forth such provisions, the following
provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment, or service as a
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of an Involuntary Termination or Resignation for Good
Reason by the Participant, all then vested and exercisable SARs shall remain
exercisable from the date of such termination until the earlier of (A) the
expiration of the term of the SAR, or (B) six (6) months after the date of such
termination. Such SARs shall only be exercisable to the extent that they were
exercisable as of such termination date and all unvested SARs shall be
immediately forfeited.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of death or Disability, to the extent that an SAR is not
then exercisable, the SAR shall immediately become vested and exercisable with
respect to all Shares covered by the Participant’s SAR, and the SAR shall remain
exercisable until the earlier of (A) the expiration of the term of the SAR, or
(B) 12 months after the date of such termination. In the case of the
Participant’s death, the Participant’s beneficiary or estate may exercise the
SAR.

 

(c)Retirement. This termination event applies only to Participants who are
Employees. In the event that a Participant’s employment terminates by reason of
Retirement from the Company, Affiliate and/or any Subsidiary, to the extent an
SAR is not then exercisable, the SAR shall become vested and exercisable as to a
number of Shares determined as follows: (i) the total number of Shares covered
by the SAR times (ii) a ratio, the numerator of which is the total number of
months of employment from the Grant Date of the SAR to the end of the month in
which such termination occurs and the denominator of which is the total number
of months of vesting required for a fully vested SAR as set forth in the Award
Agreement. The vested portion of the SAR, as determined under this subsection
(c), shall remain exercisable until the earlier of (A) the expiration of the
term of the SAR, or (B) 36 months after the date of such termination. The
unvested portion of the SAR shall be immediately forfeited.

 



13

 

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause, all SARs granted to such Participant shall expire
immediately and all rights to purchase Shares (vested or nonvested) under the
SARs shall cease upon such termination. In addition, the provisions of Article
11 shall apply.

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
for any reason other than those set forth in subsections (a) through (d) above,
all then vested and exercisable SARs shall remain exercisable from the date of
such termination until the earlier of (A) the expiration of the term of the SAR,
or (B) 30 days after the date of such termination. Such SARs shall only be
exercisable to the extent that they were exercisable as of such termination date
and all unvested SARs shall be immediately forfeited.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates for any reason other than those set forth in subsections (b) through
(d) above, to the extent the SAR is not then exercisable, the SAR shall become
vested and exercisable as to a number of Shares determined as follows: (A) the
total number of Shares covered by the SAR times (B) a ratio, the numerator of
which is the total number of months of service from the Grant Date of the SAR to
the end of the month in which such termination occurs and the denominator of
which is the total number of months of vesting required for a fully vested SAR
as set forth in the Award Agreement. The vested portion of the SAR, as
determined under this paragraph (ii) shall remain exercisable from the date of
such termination until the earlier of (x) the expiration of the term of the SAR,
or (y) 30 days after the date of such termination. The unvested portion of the
SAR shall be immediately forfeited.

 

7.8 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of an SAR for a specified period of time.

 



Article 8. Restricted Stock and Restricted Stock Units

 

8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Restricted Stock and/or Restricted Stock Units to Participants in such
amounts as the Committee shall determine. Restricted Stock Units shall be
similar to Restricted Stock except that no Shares are actually issued until the
expiration of the Period of Restriction.

 

8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.

 

8.3 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under Applicable Laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Restricted Stock or Restricted Stock Units.

 



14

 

 

8.4 Voting Rights. Unless otherwise set forth in a Participant’s Award Agreement
and permitted by Applicable Law, a Participant holding Shares of Restricted
Stock granted hereunder shall be granted the right to exercise full voting
rights with respect to those Shares during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.

 

8.5 Termination of Employment, Service as a Director or Third-Party Service
Provider. Each Award Agreement shall set forth the extent to which the
restrictions placed on Restricted Stock and/or Restricted Stock Units shall
lapse following termination of the Participant’s employment with or services to
the Company, its Affiliates, and/or its Subsidiaries, as the case may be,
subject to Sections 5.3 and 5.4. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all Shares of Restricted
Stock or Restricted Stock Units issued pursuant to this Plan, and may reflect
distinctions based on, among other things, the reasons for termination, or
reasons relating to breach or threatened breach of restrictive covenants to
which the Participant is subject, if any. Subject to Article 18, in the event a
Participant’s Award Agreement does not set forth such provisions, the following
provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment or service, as the case
may be, with the Company, Affiliate and/or any Subsidiary terminates by reason
of an Involuntary Termination or Resignation for Good Reason by the Participant,
to the extent any Shares of Restricted Stock or Restricted Stock Units, as the
case may be, are not then vested, all Shares of Restricted Stock or all
Restricted Stock Units, as the case may be, shall be immediately forfeited to
the Company.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of death or Disability, to the extent any Shares of
Restricted Stock or Restricted Stock Units, as the case may be, are not then
vested, all Shares of Restricted Stock or all Restricted Stock Units, as the
case may be, shall immediately become fully vested on the date of such
termination and any restrictions shall lapse.

 

(c)Retirement. This termination event applies only to Participants who are
Employees. In the event that a Participant’s employment terminates by reason of
Retirement from the Company, Affiliate and/or any Subsidiary, to the extent any
Award covering Shares of Restricted Stock or Restricted Stock Units, as the case
may be, are not then vested, the Award shall become vested on the date of such
termination and any restrictions shall lapse as to a number of Shares or Units,
as the case may be, determined as follows: (A) the total number of Shares of
Restricted Stock or Restricted Stock Units, as applicable, times (B) a ratio,
the numerator of which is the total number of months of employment from the
Grant Date of the Award to the end of the month in which the Participant’s
termination occurs and the denominator of which is the total number of months of
vesting required for a fully vested Award as set forth in the Award Agreement;
provided, however, that a Participant who is a United States taxpayer shall be
vested on the date on which he is entitled to Retire (taking into account any
notice requirement) in the number of Shares or Units which would be vested under
the formula set forth above if he had actually Retired on such date, and at the
end of each subsequent month shall be vested in the number of additional Shares
or Units that would be vested if he had Retired on such date, until he actually
terminates employment; and provided further that similar rules shall apply to a
Participant who is not a United States taxpayer but is subject to other tax laws
requiring that Restricted Stock or Restricted Stock Units be taken into account
for tax purposes when the Participant is eligible to Retire.

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause all vested and unvested Shares of Restricted Stock or all
vested and unvested Restricted Stock Units, as the case may be, shall be
forfeited to the Company. In addition, the provisions of Article 11 shall apply.

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 



15

 



 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
for any reason other than as described in subsections (a) through (d), all
unvested Shares of Restricted Stock or all unvested Restricted Stock Units, as
the case may be, shall be immediately forfeited to the Company.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates for any reason other than as described in subsections (b) through
(d), to the extent any Award covering Shares of Restricted Stock or Restricted
Stock Units, as the case may be, are not then vested, the Award shall become
vested on the date of such termination and any restrictions shall lapse as to a
number of Shares or Units, as the case may be, determined as follows: (A) the
total number of Shares of Restricted Stock or Restricted Units, as applicable,
times (B) a ratio, the numerator of which is the total number of months of
service from the Grant Date of the Award to the end of the month in which the
Participant’s termination occurs and the denominator of which is the total
number of months of vesting required for a fully vested Award as set forth in
the Award Agreement. The unvested portion of the Award shall be immediately
forfeited to the Company.

 

(f)Satisfaction of Performance Goals. In any situation in which the number of
Shares of Restricted Stock, or Restricted Stock Units, to which a Participant is
entitled is intended to satisfy the Performance-Based Exception, or otherwise
depends upon the satisfaction of performance goals, the treatment of the Award
upon a termination of employment or service shall be governed by the provisions
of Section 9.6.

 

8.6 Forfeiture and Right of Repurchase. In the event that any Shares are
required to be forfeited under any circumstances set forth in this Article 8,
Article 20 or otherwise under this Plan or an Award Agreement, then the Company
shall have the right (but not the obligation), subject to Applicable Laws, to
repurchase any or all of such forfeited Shares for £0.001 per Share repurchased.
The Company shall have 90 days from the date of any event giving rise to
forfeiture within which to effect a repurchase of any or all of the Shares
subject to such forfeiture conditions. The Company’s right to repurchase the
Shares is assignable by the Company, in its sole discretion, to a Subsidiary,
Affiliate or other party (including, but not limited to, the trustee of an
employee benefit trust) to whom such rights can be assigned under Applicable
Laws.

 

8.7 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code
Section 83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.

 



Article 9. 3 Performance Units/Performance Shares

 

9.1 Grant of Performance Units/Performance Shares. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Units and/or Performance Shares to Participants in such
amounts and upon such terms as the Committee shall determine.

 

9.2 Performance Unit/Performance Shares Agreement. Each Performance Unit and/or
Performance Share grant shall be evidenced by an Award Agreement that shall
specify the number of Performance Shares or the number of Performance Units
granted, the applicable Performance Period, and such other terms and provisions
as the Committee shall determine. Notwithstanding the foregoing, any Award of
Performance Shares granted after November 8, 2012, shall provide for a
Performance Period of not less than one (1) year for full vesting, subject to
acceleration upon a Change in Control and in certain limited situations
(including, but not limited to, the death or Disability of the Participant);
provided that the foregoing restriction shall not apply to Awards covering a
number of Shares that does not exceed (i) five percent (5%) of the sum of the
total number of Shares available for Awards under the Plan as of November 8,
2012, plus any increase in the total number of Shares available for Awards
approved by the shareholders after November 8, 2012, as adjusted pursuant to
Section 4.4, reduced by (iii) the number of Shares subject to Award granted
under Article 8 after November 8, 2012, pursuant to the proviso to Section 8.2.

 

9.3 Value of Performance Units/Performance Shares. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the Grant Date. The Committee shall set performance goals in
its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Units/Performance Shares that
will be paid out to the Participant.

 



 



 

3This Article 9 will not apply to replacement Awards, which are not subject to
any performance conditions.

 



16

 



 

9.4 Earning of Performance Units/Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units/Performance Shares shall be entitled to receive payout on the
value and number of Performance Units/Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

 

9.5 Form and Timing of Payment of Performance Units/Performance Shares. Payment
of earned Performance Units/Performance Shares shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may pay earned Performance
Units/Performance Shares in the form of cash or in fully paid Shares (or in a
combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

 

9.6 Termination of Employment, Service as a Director or Third-Party Service
Provider. Each Award Agreement shall set forth the extent to which the
Participant shall have the right to receive payment for any Performance Units
and/or Performance Shares following termination of the Participant’s employment
with or services to the Company, its Affiliates, and/or its Subsidiaries, as the
case may be, subject to Sections 5.3 and 5.4. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Awards of Performance Units or Performance Shares issued pursuant to this
Plan, and may reflect distinctions based on, among other things, the reasons for
termination, or reasons relating to the breach or threatened breach of
restrictive covenants to which the Participant is subject, if any. Subject to
Article 18, in the event that a Participant’s Award Agreement does not set forth
such termination provisions, the following termination provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment or service, as the case
may be, with the Company, Affiliate and/or any Subsidiary terminates during a
Performance Period by reason of an Involuntary Termination or Resignation for
Good Reason by the Participant, all unvested Performance Units and/or
Performance Shares shall be immediately forfeited to the Company.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment or service, as the case may be, with
the Company, Affiliate and/or any Subsidiary terminates by reason of death or
Disability, the Participant shall receive a payout of the Performance Units
and/or Performance Shares calculated as if the performance goals had been met at
the median or target level, as applicable.

 

(c)Retirement. This termination event applies only to Participants who are
Employees.

 

(i)In the event that a Participant’s employment with the Company, Affiliate
and/or any Subsidiary, terminates during a Performance Period due to Retirement,
the Participant shall receive a prorated payout of the Performance Units and/or
Performance Shares, which shall be valued and paid in accordance with paragraph
(c)(ii). The prorated payout shall be determined as follows: (A) the total
number of Performance Units and/or Performance Shares, as applicable, to which
the Participant would be entitled as determined under paragraph (c)(ii) times
(B) a ratio, the numerator of which is the total number of months of employment
from the Grant Date of the Award to the end of the month in which the
Participant’s termination occurs and the denominator of which is the total
number of months in the Performance Period.

 

(ii)The number of Performance Units and/or Performance Shares to which the
Participant is entitled, prior to application of the proration formula described
in paragraph (c)(i), shall be determined after the close of the Performance
Period based upon the extent to which the Performance Measures or other
performance goals were actually achieved; provided that, in the case of an Award
that is not intended to qualify for the Performance-Based Exception, the
Committee may provide for a payment prior to the close of the Performance Period
calculated as if the Performance Measures or other performance goals had been
met at the median or target level, as applicable, or such other measure as the
Committee considers appropriate.

 



17

 

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause during a Performance Period, all Performance Units and/or
Performance Shares (vested or unvested) shall be immediately forfeited to the
Company. In addition, the provisions of Article 11 shall apply.

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
during a Performance Period for any reason other than as described in
subsections (a) through (d), all unvested Performance Units and/or Performance
Shares shall be immediately forfeited to the Company.

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates during a Performance Period for any reason other than as described in
subsections (b) through (d), to the extent any Award covering Performance Units
and/or Performance Shares are not then vested, the Award shall become vested on
the date of such termination and any restrictions shall lapse as to a number of
Performance Units or Performance Shares, as the case may be, determined as
follows: (A) the total number of Performance Shares or Performance Units, as
applicable, to which the Participant would be entitled if the performance goals
had been met at the median or target level, as applicable, times (B) a ratio,
the numerator of which is the total number of months of service from the Grant
Date of the Award to the end of the month in which the Participant’s termination
occurs and the denominator of which is the total number of months of vesting
required for a fully vested Award as set forth in the Award Agreement. The
unvested portion of the Award shall be immediately forfeited to the Company.



 

9.7 Forfeiture and Right of Repurchase. In the event that any Shares are
required to be forfeited under any circumstances set forth in this Article 9,
Article 20 or otherwise under this Plan or an Award Agreement, then the Company
shall have the right (but not the obligation) to repurchase any or all of such
forfeited Shares for $0.001 per Share repurchased. The Company shall have 90
days from the date of any event giving rise to forfeiture within which to effect
a repurchase of any or all of the Shares subject to such forfeiture conditions.
The Company’s right to repurchase the Shares is assignable by the Company, in
its sole discretion, to a Subsidiary, Affiliate or other party to whom such
rights can be assigned under Applicable Laws.

 

Article 10. Cash-Based Awards and Other Stock-Based Awards

 

10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms as the Committee may
determine.

 

10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual fully paid Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

10.3 Cash-Based Award or Stock-Based Award Agreement. Each Cash-Based Award or
Stock-Based Award grant shall be evidenced by an Award Agreement that shall
specify the amount of the Cash-Based Award or Stock-Based Award granted and such
other terms and provisions as the Committee shall determine; provided that no
Award Agreement shall provide for the issuance of Shares except on a fully paid
basis.

 

10.4 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met, and provided the cash or
services received by the Company in exchange for Shares shall have a value not
less than the aggregate par value of any Shares issued as part of such other
Stock-Based Award.

 



18

 

 

10.5 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to a Cash-Based Award or an Other Stock-Based Award shall be made
in accordance with the terms of the Award, in cash or fully paid Shares as the
Committee determines.

 

10.6 Termination of Employment, Service as a Director or Third-Party Service
Provider. The Committee shall determine the extent to which the Participant
shall have the right to receive Cash-Based Awards or Other Stock-Based Awards
following termination of the Participant’s employment with or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be, subject to Sections 5.3 and 5.4. Such provisions shall be determined in
the sole discretion of the Committee, such provisions may be included in an
agreement entered into with each Participant, but need not be uniform among all
Awards of Cash-Based Awards or Other Stock-Based Awards issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination, or
reasons relating to the breach or threatened breach of restrictive covenants to
which the Participant is subject, if any. Subject to Article 18, in the event
that a Participant’s Award Agreement does not set forth such termination
provisions, the following termination provisions shall apply:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment or service, as the case
may be, with the Company, Affiliate and/or any Subsidiary terminates by reason
of an Involuntary Termination or Resignation for Good Reason by the Participant,
the unvested portion of the Award shall be immediately forfeited to the Company.

 

(b)Death or Disability. These termination events apply to all Participants. In
the event that a Participant’s employment or service, as the case may be, with
the Company, Affiliate and/or any Subsidiary terminates by reason of death or
Disability, the Participant shall receive a payout of the Award; provided that
if the Award is based upon the achievement of performance goals, the Award shall
be calculated as if the performance goals had been achieved at the median or
target level, as applicable.

 

(c)Retirement. This termination event applies only to Participants who are
Employees.

 

(i)In the event that a Participant’s employment with the Company, Affiliate
and/or any Subsidiary, terminates during a Performance Period due to Retirement,
the Participant shall receive a prorated payout of the Award, which shall be
valued and paid in accordance with paragraph (c)(ii). The prorated payout shall
be determined as follows: (A) the total amount of the Award to which the
Participant would be entitled as determined under paragraph (c)(ii) times (B) a
ratio, the numerator of which is the total number of months of employment from
the Grant Date of the Award to the end of the month in which the Participant’s
termination occurs and the denominator of which is the total number of months in
the Performance Period, or other period required for full vesting of the Award.

 

(ii)The amount of the Award to which the Participant is entitled, prior to
application of the proration formula described in paragraph (c)(i), shall be
determined after the close of the Performance Period based upon the extent to
which the Performance Measures or other performance goals were actually
achieved; provided that, in the case of an Award that is not intended to qualify
for the Performance-Based Exception, the Committee may provide for a payment
prior to the close of the Performance Period calculated as if the Performance
Measures or other performance goals had been met at the median or target level,
as applicable, or such other measure as the Committee considers appropriate.

 

(d)Termination for Cause. This termination event applies to all Participants. In
the event that a Participant’s employment, or service as a Director or
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates for Cause the Award (vested or unvested) shall be immediately
forfeited to the Company. In addition, the provisions of Article 11 shall apply.

 

(e)Other Termination. This termination event applies to all Participants, as
follows:

 

(i)In the event that a Participant’s employment, or service as a Third-Party
Service Provider with the Company, Affiliate and/or any Subsidiary terminates
during a Performance Period for any reason other than as described in
subsections (a) through (d), the unvested portion of the Award shall be
immediately forfeited to the Company.

 



19

 

 

(ii)In the event that a Participant’s service as a Director with the Company
terminates during a Performance Period, or other period required for full
vesting, for any reason other than as described in subsections (b) through (d),
to the extent the Award is unvested, the Award shall become vested on the date
of such termination and any restrictions shall lapse as to a portion of the
Award determined as follows: (A) the total value of the Award to which the
Participant would be entitled if any applicable performance goals had been met
at the median or target level, as applicable, times (B) a ratio, the numerator
of which is the total number of months of service from the Grant Date of the
Award to the end of the month in which the Participant’s termination occurs and
the denominator of which is the total number of months of vesting or the
performance period required for a fully vested Award as set forth in the Award
Agreement. The unvested portion of the Award shall be immediately forfeited to
the Company.

 

10.7 Forfeiture and Right of Repurchase. In the event that any Shares are
required to be forfeited under any circumstances set forth in this Article 10,
Article 20 or otherwise under this Plan or an Award Agreement, then the Company
shall have the right (but not the obligation), subject to Applicable Laws, to
repurchase any or all of such forfeited Shares for £0.001 per Share repurchased.
The Company shall have 90 days from the date of any event giving rise to
forfeiture within which to effect a repurchase of any or all of the Shares
subject to such forfeiture conditions. The Company’s right to repurchase the
Shares is assignable by the Company, in its sole discretion, to a Subsidiary,
Affiliate or other party (including, but not limited to, the trustee of an
employee benefit trust) to whom such rights can be assigned under Applicable
Laws.

 

Article 11. Forfeiture of Awards.

 

11.1 General. Notwithstanding anything else to the contrary contained herein,
the Committee in granting any Award shall have the full power and authority to
determine whether, to what extent and under what circumstances such Award shall
be forfeited, cancelled or suspended. Unless an Award Agreement includes
provisions expressly superseding the provisions of this Article 11, the
provisions of this Article 11 shall apply to all Awards. Any such forfeiture
shall be effected by the Company in such manner and to such degree as the
Committee, in its sole discretion, determines, and will in all events (including
as to the provisions of this Article 11) be subject to the Applicable Laws.

 

In order to effect a forfeiture under this Article 11, the Committee may require
that the Participant sell Shares received upon exercise or settlement of an
Award to the Company or to such other person as the Company may designate at
such price and on such other terms and conditions as the Committee in its sole
discretion may require. Further, as a condition of each Award, the Company shall
have, and each Participant shall be deemed to have given the Company, a proxy on
each Participant’s behalf, and each Participant shall be required and be deemed
to have agreed to execute any other documents necessary or appropriate to carry
out this Article 11.

 

11.2 Forfeiture Events. Unless otherwise specified by the Committee, in addition
to any vesting or other forfeiture or repurchase conditions that may apply to an
Award and Shares issued pursuant to an Award, each Award granted under the Plan
will be subject to the following forfeiture conditions:

 

(a)Competitive Activity. 4 All outstanding Awards and Shares issued pursuant to
an Award held by an Participant will be forfeited in their entirety (including
as to any portion of an Award or Shares subject thereto that are vested or as to
which any repurchase or resale rights or forfeiture restrictions in favor of the
Company or its designee with respect to such Shares have previously lapsed) if
the Participant, without the consent of the Company, while employed or in
service, as the case may be, or within six (6) months after termination of
employment or service, establishes an employment or similar relationship with a
competitor of the Company or engages in any similar activity that is in conflict
with or adverse to the interests of the Company, as determined by the Committee
in its sole discretion; provided, that if an Participant has sold Shares issued
upon exercise or settlement of an Award within six (6) months prior to the date
on which the Participant would otherwise have been required to forfeit such
Shares or the Option under this subsection (a) as a result of the Participant’s
competitive or similar acts, then the Company will be entitled to recover any
and all profits realized by the Participant in connection with such sale.

 



 



 

4For the avoidance of doubt, employment or service with the Foster Wheeler group
prior to the grant of replacement Awards will not constitute competitive
activity.

 



20

 

 

(b)Termination for Cause. All outstanding Awards and Shares issued pursuant to
an Award held by an Participant will be forfeited in their entirety (including
as to any portion of an Award or Shares subject thereto that are vested or as to
which any repurchase or resale rights or forfeiture restrictions in favor of the
Company or its designee have previously lapsed) if the Participant’s employment
or service is terminated by the Company for Cause; provided, however, that if an
Participant has sold Shares issued upon exercise or settlement of an Award
within six (6) months prior to the date on which the Participant would otherwise
have been required to forfeit such Shares under this subsection (b) as a result
of termination of the Participant’s employment or service for Cause, then the
Company will be entitled to recover any and all profits realized by the
Participant in connection with such sale; and provided further, that in the
event the Committee determines that it is necessary to establish whether grounds
exist for termination for Cause, the Award will be suspended during any period
required to conduct such determination, meaning that the vesting, exercisability
and/or lapse of restrictions otherwise applicable to the Award will be tolled
and if grounds for such termination are determined to exist, the forfeiture
specified by this subsection (b) will apply as of the date of suspension, and if
no such grounds are determined to exist, the Award will be reinstated on its
original terms.

 

(c)Failure to Timely Accept Award Agreement. If the Company or the Committee
requests that a Participant execute and return an Award Agreement (or otherwise
indicate its acceptance of the Award Agreement) in connection with an Award, and
if the Participant fails to do so within ninety (90) days of the request for
same, all outstanding Awards and Shares issued pursuant to the applicable Award
will be forfeited in their entirety. For the avoidance of doubt, all Awards are
made as of their Grant Date.

 



Article 12. Transferability of Awards

 

12.1 Transferability. Except as provided in Section 12.2 below, during a
Participant’s lifetime, his or her Awards shall be exercisable only by the
Participant or the Participant’s legal representative. Except as permitted by
the Committee, Awards shall not be transferable other than by will or the laws
of descent and distribution; no Awards shall be subject, in whole or in part, to
attachment, execution, or levy of any kind; and any purported transfer in
violation hereof shall be null and void. The Committee may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable or Shares deliverable in the event of, or following,
the Participant’s death, may be provided.

 

12.2 Committee Action. The Committee may, in its discretion, determine that
notwithstanding Section 12.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).

 

For the sole purpose of enabling electronic trading of awarded Shares, and
subject to any other method determined by the Company from time to time, the
awarded Shares must be assigned and transferred to any corporate nominee
designated by the Company from time to time. Any Shares not held by such
corporate nominee must be separately registered by a Participant prior to sale
or trading.

 

Article 13. 5 Performance Measures

 

13.1 Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

 

(a)Net earnings or net income (before or after taxes);

 

(b)Earnings per share (basic or fully diluted);

 

(c)Net sales or revenue growth;

 

(d)Net operating profit;



 



 

 

5This Article 13 will not apply to replacement Awards.

 



21

 

 



(e)Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

(f)Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

 

(g)Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(h)Booking activity and Backlog growth (including, but not limited to, as
measured in man-hours, future revenues, Foster Wheeler scope and/or contract
profit);

 

(i)Gross or operating margins;

 

(j)Productivity ratios;

 

(k)Share price (including, but not limited to, growth measures and total
shareholder return);

 

(l)Expense targets;

 

(m)Leverage targets (including, but not limited to, absolute amount of
consolidated debt, EBITDA/consolidated debt ratios and/or debt to equity
ratios);

 

(n)Credit rating targets;

 

(o)Margins;

 

(p)Operating efficiency;

 

(q)Safety;

 

(r)Market share;

 

(s)Customer satisfaction;

 

(t)Working capital targets;

 

(u)Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital);

 

(v)Developing new products and lines of revenue;

 

(w)Reducing operating expenses;

 

(x)Developing new markets;

 

(y)Meeting completion schedules;

 

(z)Developing and managing relationships with regulatory and other governmental
agencies;

 

(aa)Managing cash;

 

(bb)Managing claims against the Company, including litigation; and

 

(cc)Identifying and completing strategic acquisitions.

 

Any Performance Measure(s) may be used to measure the performance of the
Company, any Subsidiary, or an Affiliate as a whole or any business unit of the
Company, any Subsidiary, or an Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Committee may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this
Article 13.



 



22

 

 

Notwithstanding the foregoing, for each Award designed to qualify for the
Performance-Based Exception, the Committee shall establish and set forth in the
Award the applicable performance goals for that Award no later than the latest
date that the Committee may establish such goals without jeopardizing the
ability of the Award to qualify for the Performance-Based Exception and the
Committee shall be satisfied that the attainment of such Performance Measure(s)
shall represent value to the Company in an amount not less than the par value of
any related Performance Shares. The terms of any Award intended to qualify for
the Performance-Based Exception shall be objectively stated so that the degree
to which the Performance Measures have been met, and the amount payable to
Covered Employees, can be determined by a third party with knowledge of all
relevant facts.

 

13.2 Evaluation of Performance. Subject to Section 13.3, the Committee may
provide in any such Award that any evaluation of performance may include or
exclude any of the following events that occurs during a Performance Period:
(a) asset write-downs and other asset revaluations, (b) litigation or claim
judgments or settlements, (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (d) any
reorganization and restructuring programs, (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year, (f) acquisitions or divestitures, (g) foreign exchange gains
and losses, and (h) changes in material liability estimates. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

 

13.3 Adjustment of Performance-Based Compensation. The degree of payout and/or
vesting of Awards designed to qualify for the Performance-Based Exception shall
be determined based upon the written certification of the Committee as to the
extent to which the performance goals and any other material terms and
conditions precedent to such payment and/or vesting have been satisfied. The
Committee shall have the sole discretion to adjust the determinations of the
value and degree of attainment of the pre-established performance goals;
provided, however, that the performance goals applicable to Awards which are
designed to qualify for the Performance-Based Exception, and which are held by
Covered Employees, may not be adjusted so as to increase the payment under the
Award (the Committee shall retain the sole discretion to adjust such performance
goals upward, or to otherwise reduce the amount of the payment and/or vesting of
the Award relative to the pre-established performance goals). Without limiting
the generality of the foregoing, the Committee may grant Awards that are
intended to qualify for the Performance-Based Exception and that provide for
payment of a specified amount to Covered Employees upon the attainment of
Performance Measures described in Section 13.1, and may reserve the right to
reduce such amounts based upon other performance goals not described in
Section 13.1, or in its sole discretion.

 

13.4 Committee Discretion. To the extent permitted by applicable securities laws
(and tax laws in the case of an award intended to qualify as Performance-Based
Compensation), the Committee shall have sole discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and base vesting on Performance Measures other than those set
forth in Section 13.1.

 

Article 14. Director Awards

 

The Board shall determine all Awards to Directors. The terms and conditions of
any grant to any such Director shall be set forth in an Award Agreement and
shall be otherwise subject to the Plan.



 

Article 15. Dividends and Dividend Equivalents

 

The Committee shall determine the extent to which a Participant who is granted
Restricted Stock shall have the right to receive dividends declared on the
Restricted Stock during the Period of Restriction, and the extent to which
Participants who receive Restricted Stock Units, Options, SARs, Performance
Shares or Other Stock Based Awards shall be granted the right to additional
compensation (“dividend equivalents”) based on the dividends declared on Shares
that are subject to any Award, to be credited as of dividend payment dates,
during the period between the date the Award is granted and the date the Award
is exercised, vests or expires, as determined by the Committee. Such dividends
or dividend equivalents shall be paid in or converted to cash or additional
Shares by such formula and at such time and subject to such limitations as may
be determined by the Committee. The crediting of dividends or dividend
equivalents shall be subject to the following additional rules and limitations:

 

(a)Any crediting of dividends or dividend equivalents shall be subject to the
same restrictions and conditions as the underlying Award. For avoidance of
doubt, dividends or dividend equivalents with respect to any Award subject to
the achievement of performance goals shall only be paid to the extent the Award
vests and the performance goals are achieved.

 

(b)No dividend equivalent granted with respect to an Option or a Stock
Appreciation Right may be conditioned, directly or indirectly, upon exercise of
such Option or Stock Appreciation Right.

 



23

 

 

(c)If the grant of an Award to a Covered Employee is designed to comply with the
requirements of the Performance-Based Exception, the Committee may apply any
additional restrictions it deems appropriate to the payment of dividends or
dividend equivalents, such that the dividends, dividend equivalents and/or the
Award maintain eligibility for the Performance-Based Exception.

 

(d)To the extent a dividend or dividend equivalent is considered a 409A Award,
as defined in Section 22.18, whether or not the underlying Award is also a 409A
Award, the right to the dividend or dividend equivalent shall be treated as a
separate form of Award that is subject to Section 22.18, and the time of payment
of the dividend or dividend equivalent shall comply with Section 409A.

 

Article 16. Beneficiary Designation

 

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s spouse, executor, administrator, or legal representative, as
determined by the Committee, in its sole discretion.

 



Article 17. Rights of Participants

 

17.1 Employment. Nothing in this Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his employment or service as a
Director or Third-Party Service Provider for any specified period of time.

 

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 19, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

 

17.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan. In addition, the receipt of any Award shall not create
a right to receive a future Award.

 

17.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the registered holder of such Shares.

 



Article 18. Change in Control

 

18.1 Termination of Employment, Service as a Director or Third-Party Service
Provider during Change in Control Period. Each Participant’s Award Agreement may
set forth the extent to which the Participant’s Award is affected by a Change in
Control, or a termination of employment or service during a Change in Control
Period, subject to Sections 5.3 and 5.4. Such provisions shall be determined in
the sole discretion of the Committee, may be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards issued
pursuant to the Plan, and may reflect distinctions based on, among other things,
the reasons for termination, or reasons relating to breach or threatened breach
of restrictive covenants to which the Participant is subject, if any; provided
that, subject to Section 22.2(c), no Award Agreement or Other Agreement entered
into after November 8, 2012, may provide for Change in Control provisions that
are materially more favorable to the Participant than those set forth in the
Plan. In the event a Participant’s Award Agreement does not set forth such
provisions, a Change in Control in itself shall have no effect upon outstanding
Awards (except as otherwise provided in Section 18.2), but the following
provisions of subsections (a), (b), (c) and (d) shall apply to all Awards during
a Change in Control Period:

 

(a)Involuntary Termination or Resignation for Good Reason. These termination
events apply only to Participants who are Employees or Third-Party Service
Providers. In the event that a Participant’s employment, or service as a
Third-Party Service Provider with the Company, Affiliate and/or any Subsidiary
terminates by reason of an Involuntary Termination or Resignation for Good
Reason by the Participant during the Change in Control Period, then the
following shall apply:

 



24

 

 

(i)Except as otherwise provided in subparagraph (a)(ii), (A) to the extent that
an Option or SAR is not then exercisable, the Option or SAR shall immediately
become fully vested and exercisable with respect to all Shares covered by the
Participant’s Option or SAR, and the Option or SAR shall remain exercisable
until the earlier of three (3) years after the date of such termination or
expiration of the term of the Option or SAR, (B) to the extent any Shares of
Restricted Stock or Restricted Stock Units, as the case may be, are not then
vested, all Shares of Restricted Stock or all Restricted Stock Units, as the
case may be, shall immediately become fully vested and any restrictions shall
lapse, and (C) to the extent any Other Stock Award or Cash-Based Award has not
then been paid out, the Participant shall immediately receive a full payout of
the Cash-Based Award or Other Stock Award.

 

(ii)The target payout opportunities attainable under all outstanding Performance
Units, Performance Shares, and any other Awards which are subject to achievement
of any of the Performance Measures specified in Article 13, or any other
performance conditions or restrictions that the Committee has made the Award
contingent upon, shall be deemed to have been earned as of the effective date of
the Change in Control, and the amount payable pursuant to such Award shall be
calculated as if the relevant performance goals had been achieved at the median
or target level, as applicable.

 

(iii)Such Awards shall be paid in Shares or cash, in accordance with the
original terms of the Award, except that the Committee has the authority to pay
all or any portion of the value of any Award denominated in Shares in cash.

 

(b)Termination of Directors. This termination event applies only to Participants
who are Directors. In the event that a Participant’s service as a Director with
the Company terminates during the Change in Control Period for any reason other
than Cause, death or Disability, all of the Participant’s Awards shall be
treated in the manner described in subsection (a).

 

(c)Death, Disability, Retirement, or Termination for Cause. If a Participant’s
employment, or service as a Director or Third-Party Service Provider with the
Company, Affiliate and/or any Subsidiary terminates during the Change in Control
Period by reason of death, Disability, Retirement (for Employees only), or
Cause, the Participant’s Awards shall be treated in the same manner as if such
termination had not occurred during a Change in Control Period.

 

(d)Modification of Awards. Subject to Article 19, herein, the Committee shall
have the authority to make any modifications to the Awards as determined by the
Committee to be appropriate in connection with the Change in Control.

 

18.2 Treatment of Awards. In the event of a Change in Control that consists of a
transfer of the business of the Company to a successor entity, by sale, merger,
consolidation or otherwise, or a recapitalization or reorganization of the
Company, or any similar transaction as determined by the Committee, the
Committee may provide, on an equitable basis, for the Awards granted with
respect to the successor to the Company, and/or covering successor securities of
the Company or of such successor, to be issued in replacement of all Awards that
are outstanding under the Plan. If no replacement awards are issued in lieu of
outstanding Awards under the Plan, then the Plan and all outstanding Awards
granted hereunder shall terminate, and the Company (or successor) shall pay
Participants an amount for their outstanding Awards determined using the
Change-in-Control Price. Participants with outstanding Options and SARs shall be
given an opportunity to exercise all their Options and SARs in connection with
the consummation of the Change in Control and receive payment for any acquired
Shares using the Change-in-Control Price, or such Options and SARs may be
cancelled in exchange for a payment equal to the excess, if any, of the
Change-in-Control Price over the Option Price or Grant Price, or if the
Change-in-Control Price does not exceed the Option Price or Grant Price, such
Awards may be cancelled without payment of consideration. In each case where
payment is required under this Section 18.2, such payment shall be made no later
than ten (10) business days after the consummation of such Change in Control.

 



Article 19. Amendment, Modification, Suspension, and Termination

 

19.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 19.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4 or Section 18.2:

 



25

 

 

(a)Options or SARs issued under this Plan will not be repriced, replaced, or
regranted through cancellation, or by lowering the Option Price of a previously
granted Option or the Grant Price of a previously granted SAR;

 

(b)Options or SARs issued under this Plan shall not be repurchased, or otherwise
cancelled in exchange for a payment of any form of consideration, if the Option
Price or Grant Price is less than the Fair Market Value of the Shares covered by
the Option or SAR; and

 

(c)no material amendment of this Plan shall be made without shareholder approval
if shareholder approval is required by Applicable Laws.

 

19.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.4 and
18.2 hereof) affecting the Company or the financial statements of the Company or
of changes in Applicable Laws, regulations, or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan. Notwithstanding the foregoing, the
Committee shall not, directly or indirectly, reduce the Option Price of an
Option or Grant Price of an SAR unless such reduction satisfies the requirements
of Treasury Regulation Section 1.409A-1(b)(5)(v)(D) (if applicable) or other
Applicable Law.

 

19.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary (other than Sections 18.2, 19.4 and 22.1(c)), no termination,
amendment, suspension, or modification of this Plan or an Award Agreement shall
adversely affect in any material way any Award previously granted under this
Plan, without the written consent of the Participant holding such Award. For the
avoidance of doubt, the treatment of Awards granted prior to November 8, 2012,
upon a termination of employment, service as a Director or Third-Party Service
Provider, or upon a Change in Control shall be governed by the terms of the Plan
and the applicable Award Agreement as in effect on the date the Award was
granted.

 

19.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present or future
law relating to plans of this or similar nature (including, but not limited to,
Code Section 409A), and to the administrative regulations and rulings
promulgated thereunder. By accepting an Award under this Plan, each Participant
agrees to any amendment made pursuant to this Section 19.4 to any Award granted
under the Plan without further consideration or action.

 



Article 20. Withholding

 

20.1 General. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the amount necessary
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of this Plan.

 

20.2 Stock Settled Awards. Each Participant shall make such arrangements as the
Committee may require, within a reasonable time prior to the date on which any
portion of an Award settled in Shares is scheduled to vest, for the payment of
all withholding tax obligations through either (i) giving instructions to a
broker for the sale on the open market of a sufficient number of Shares to pay
the withholding tax in a manner that satisfies all Applicable Laws,
(ii) depositing with the Company an amount of funds equal to the estimated
withholding tax liability, or (iii) such other method as the Committee in its
discretion may approve, including a combination of (i) and (ii). If a
Participant fails to make such arrangements, or if by reason of any action or
inaction of the Participant the Company fails to receive a sufficient amount to
satisfy the withholding tax obligation, then, anything else contained in this
Plan or any Award to the contrary notwithstanding, the Shares that would
otherwise have vested on such date shall be subject to forfeiture, as determined
by the Committee, regardless of the Participant’s status as an Employee,
Director or Third-Party Service Provider; provided, that the Committee, in its
sole discretion, may permit a Participant to cure any failure to provide funds
to meeting the withholding tax obligation (including any penalties or interest
thereon), if the Committee determines that the failure was due to factors beyond
the Participant’s control.

 



26

 

 

20.3 Stock Settled replacement Awards. In exercising its power to deduct or
withhold the amount necessary to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan in relation to replacement
Awards, the Company may make such arrangements as it considers necessary,
including, but not limited to, arranging the sale on the open market (or in such
other manner as may be determined) of a sufficient number of Shares to pay the
withholding tax in a manner that satisfies all Applicable Laws.

 

 

 

Article 21. Successors

 

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
amalgamation, merger, consolidation, or otherwise, of all or substantially all
of the business and/or assets of the Company.

 

 

 

Article 22. General Provisions

 

22.1 Forfeiture Events.

 

(a)The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture (including repurchase of Shares for nominal
consideration), or recoupment upon the occurrence of certain specified events,
in addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, failure to remit
the amounts necessary to satisfy the Participant’s tax withholding obligations,
termination of employment for Cause, termination of the Participant’s provision
of services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.

 

(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall, to the extent required by
Section 304 of the Sarbanes-Oxley Act of 2002, reimburse the Company the amount
of any payment in settlement of an Award earned or accrued during the twelve
(12) month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever just occurred) of the
financial document embodying such financial reporting requirement.

 

(c)To the extent that any policy adopted by the Company in order to comply with
regulations issued pursuant to Section 10D of the Exchange Act, as required by
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
requires any Participant to forfeit any Award, or repay any amount paid with
respect to any Award, such policy shall be deemed incorporated into all
outstanding Awards to the extent required by such regulations, and all
Participants subject to such regulations, by accepting any Award, shall be
deemed to have consented to the inclusion of provisions in their Award Agreement
as determined by the Committee to be necessary or appropriate to comply with
such regulations.

 

22.2 Effect of Other Agreements.

 

(a)To the extent provided in an Award Agreement, the terms of an Other Agreement
may be deemed incorporated into the Award Agreement, and may alter the
definition of Cause, Good Reason, Retirement or Change in Control, the treatment
of the Award upon a termination of employment or service or a Change in Control
(including any provisions related thereto), or any other provisions relating to
vesting or lapse of forfeiture provisions, provided that Award, as so altered,
could have been granted under the Plan without violating any term of the Plan or
any Applicable Law.

 



27

 

 

(b)Except as otherwise provided in Section 22.2(c), an Other Agreement shall not
be deemed incorporated into an Award Agreement, and shall not affect the terms
of the Award, unless so provided in the Award Agreement or otherwise determined
by the Committee, regardless of the terms of the Other Agreement.

 

(c)Any provision of an Other Agreement entered into prior to November 8, 2012,
including any amendment thereto, that provides benefits upon a Change in Control
greater than those provided in Article 18 shall be deemed incorporated into the
Award Agreement and shall supersede the provisions of Article 18, unless
otherwise provided by the Award Agreement. The Participant shall receive the
greater of the benefits provided under the Other Agreement or Article 18,
without duplication.

 

22.3 Right of Offset. The Company, any Subsidiary, or an Affiliate may, to the
extent permitted by Applicable Law, deduct from and set off against any amounts
the Company, any Subsidiary, or an Affiliate, as the case may be, may owe to the
Participant from time to time, including amounts payable in connection with any
Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company, any
Subsidiary, or an Affiliate, as the case may be, although the Participant shall
remain liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By accepting any Award granted hereunder, the
Participant agrees to any deduction or setoff under this Section 22.3.

 

22.4 Compliance with Code Section 162(m). The Committee has the discretion to
determine whether Awards granted to Covered Employees shall satisfy the
requirements of the Performance-Based Exception. Unless otherwise provided in
the Award Agreement, or action by the Committee approving the Award, an Award
shall be treated as intended to satisfy the Performance-Based Exception if it
(i) is granted to a Covered Employee, and (ii) is either an Option or SAR, or an
Award that is payable (subject to the exercise of negative discretion) solely
upon the achievement of one or more Performance Measures established in
accordance with Section 13.1. Accordingly, the terms of this Plan, including the
definition of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m) and regulations
thereunder to the extent applicable to an Award intended to satisfy the
Performance-Based Exception. Notwithstanding the foregoing, because the
Committee cannot determine with certainty whether a given Participant will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a person designated by
the Committee as likely to be a Covered Employee with respect to a fiscal year.
If any provision of the Plan or any Award Agreement designated as intended to
satisfy the Performance-Based Exception does not comply or is inconsistent with
the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee or any other person sole discretion to increase the amount of
compensation otherwise payable in connection with such Award upon attainment of
the applicable performance objectives. Payment of any amount with respect to any
amount intended to qualify for the Performance-Based Exception that the Company
reasonably determines would not be deductible by reason of Code Section 162(m)
shall be deferred until the earlier of the earliest date on which the Company
reasonably determines that the deductibility of the payment will not be so
limited, or the year following the termination of employment.

 

22.5 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

 

22.6 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

22.7 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

22.8 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all Applicable Laws, and to such approvals
by any governmental agencies or stock exchange as may be required.

 

22.9 Securities Law Compliance. With respect to Insiders, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 or its
successor under the Exchange Act and with all applicable codes and regulations
in relation to dealings in Shares in the UK or other relevant jurisdictions. To
the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.

 



28

 

 

22.10 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:

 

(a)Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

(b)Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

 

22.11 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

22.12 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

 

22.13 Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Directors, or Third-Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:

 

(a)Determine which Affiliates and Subsidiaries shall be covered by this Plan;

 

(b)Determine which Employees, Directors, and/or Third-Party Service Providers
outside the United States are eligible to participate in this Plan;

 

(c)Modify the terms and conditions of any Award granted to Employees and/or
Third-Party Service Providers outside the United States to comply with
applicable foreign laws;

 

(d)Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 22.13 by the Committee shall be attached to this Plan document as
appendices; and

 

(e)Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

(f)Notwithstanding the above, the Committee may not take any actions hereunder,
and no Awards shall be granted, that would violate Applicable Law.

 

22.14 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
Applicable Laws.

 

22.15 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any individual
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, any Subsidiary, or an Affiliate,
as the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, any Subsidiary, or an Affiliate, as the case may
be and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

 



29

 

 

22.16 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

22.17 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s, any Subsidiary’s, or an Affiliate’s retirement plans (both qualified
and non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

 

22.18 Deferred Compensation. It is the Company’s intent that any Awards granted
under this Plan are structured to be exempt from Code Section 409A, including
all Treasury Regulations and other guidance issuance pursuant thereto (“Section
409A”) or are structured to comply with the requirements of deferred
compensation subject to Section 409A. Notwithstanding any contrary provision of
the Plan or any Award, the following provisions shall apply to any Award in a
manner consistent with such intent.

 

(a)For purposes of this Section 22.18, an Award shall constitute a “409A Award”
as used in this Section 22.18 only if and to the extent either:

 

(i)it is an Award (other than an Option, SAR, or Restricted Stock) that (A) is
not ‘subject to a substantial risk of forfeiture’ as defined in Section 409A (by
reason of the Participant having attained eligibility for Retirement or
otherwise), and (B) (1) that is actually settled after March 15 of the year
following the year in which the Award ceases to be subject to a substantial risk
of forfeiture or (2) that the terms of the Plan or the Award provide will be
settled after such March 15 or upon or after the occurrence of any event that
may occur after such March 15; or

 

(ii)the Committee (after taking into account the definition of Resignation for
Good Reason as provided in Section 2(vv), and any applicable exemptions from
Section 409A), determines that the Award otherwise constitutes deferred
compensation as defined in Section 409A.

 

Notwithstanding the foregoing, an Award shall not be considered a 409A Award if
at the time the Award is granted (or, if later, the time the Award is no longer
subject to a substantial risk of forfeiture), the Participant is not subject to
United States income tax on any of the Participant’s income (including such
Award if it were taxable), or if the Award is otherwise covered by any of the
exceptions contained in the Section 409A regulations relating to foreign plans.

 

(b)If any amount becomes payable under any 409A Award by reason of a
Participant’s termination of employment, and such Participant incurs a
termination of employment as set forth in the Plan (including, without limit,
Section 5.4 of the Plan) or the Award that is not a ‘separation from service,’
as defined by Section 409A, then the Participant’s right to such payment, to the
extent not already vested, shall be fully vested on the date of the termination
of employment, but payment shall be deferred until the earliest of (i) the date
the Participant incurs such a separation from service (or six months thereafter
if and to the extent required by Section 22.18(d)), (ii) the date that a ‘change
in control event’ as defined in Section 409A occurs with respect to the
Participant, (iii) the Participant’s death, or (iv) if the terms of the Award
provide for payment upon a specific vesting date, such specific vesting date.
Notwithstanding anything in this Plan, the Committee shall not exercise its
discretion under Section 5.5 in a manner inconsistent with this Section 22.18.

 

(c)If any amount becomes payable under any 409A Award by reason of a Change in
Control, and a Change in Control occurs as defined by the Plan or the Award that
is not a ‘change in control event,’ as defined by Section 409A, with respect to
such Participant, then the Participant’s right to such payment, to the extent
not already vested, shall be fully vested on the date of the Change in Control,
and the amount of such payment shall be determined as of such date, but payment
shall be deferred until the earliest of (i) the date on which a change in
control event occurs with respect to the Participant, (ii) the date on which the
Participant incurs a separation from service (or six months thereafter to the
extent required by Section 22.18(d)), (iii) the Participant’s death, or (iv) if
the terms of the Award provide for payment upon a specific vesting date, such
specific vesting date.

 

(d)No amount that becomes payable under any 409A Award by reason of a
Participant’s separation from service (as determined after the application of
Section 22.18(b) and (c)) will be made to a Participant who is a ‘specified
employee’ (as defined by Section 409A) until the earlier of: (i) the first day
following the sixth month anniversary of the Participant’s separation from
service, or (ii) the Participant’s date of death.

 



30

 

 

(e)To the extent that payment of any amount of a 409A Award is required to be
deferred to a later date (the “409A Deferral Date”) by reason of Section 409A,
all amounts that would otherwise have been paid prior to the 409A Deferral Date
shall be paid in a single lump sum on the first business day following the 409A
Deferral Date, and the Committee may, in its sole discretion (but shall in no
event be required to) permit an earlier payment to a Participant to the extent
necessary to alleviate a ‘severe financial hardship’ resulting from an
‘unforeseeable emergency,’ all as defined in Section 409A.

 

(f)For purposes of Section 409A, each ‘payment’ (as defined by Section 409A)
made under this Plan shall be considered a ‘separate payment’ for purposes of
Section 409A.

 

(g)Any payment with respect to a 409A Award that becomes payable upon a
specified vesting date, as defined in the Plan or Award, shall be paid as soon
as practical after such vesting date, but not later than the last day of the
calendar year in which the vesting date occurs.

 

(h)Notwithstanding the Company’s intentions as set forth above, if any Award
granted under this Plan would fail to meet the requirements of Section 409A with
respect to such Award, then such Award shall remain in effect and be subject to
taxation in accordance with Section 409A. Neither the Company nor any member of
the Committee shall have any liability for any tax imposed on a Participant by
Section 409A, and, if any tax is imposed on the Participant, the Participant
shall have no recourse against the Company or any member of the Committee for
payment of any such tax.

 

22.19 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

22.20 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s, any Subsidiary’s, or
an Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to
amalgamate, merge or consolidate, or dissolve, liquidate, sell, or transfer all
or any part of its business or assets; or (b) limit the right or power of the
Company, any Subsidiary, or an Affiliate to take any action which such entity
deems to be necessary or appropriate.

 

22.21 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the state of New Jersey, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
New Jersey, to resolve any and all issues that may arise out of or relate to
this Plan or any related Award Agreement.

 

22.22 Indemnification. Subject to requirements of New Jersey law and any other
Applicable Laws, each individual who is or shall have been a member of the
Board, or a Committee appointed by the Board, or an officer of the Company to
whom authority was delegated in accordance with Article 3, shall be indemnified
and held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under this Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his/her own behalf,
unless such loss, cost, liability, or expense is a result of his/her own willful
misconduct or except as expressly provided by statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Association and its organizational regulations, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.



 



31

 